           Case 2:16-cv-00488-APG-DJA Document 65 Filed 12/01/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                    Case No.: 2:16-cv-00488-APG-DJA

 4          Plaintiff                                   Order (1) Dismissing with Prejudice Cross
                                                         Claims against Alessi and (2) Granting
 5 v.                                                    Bank of America’s Motion for Entry of
                                                                     Final Judgment
 6 CANYON CREST MASTERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9

10         After my ruling on summary judgment, counterclaimant RLP-Pebble Creek Bluff, LLC’s

11 cross claims against cross defendants Canyon Crest Masters Association and Alessi & Koenig,

12 LLC remained pending. ECF No. 60. I directed the parties to file a proposed joint pretrial order

13 on the pending cross claims. ECF No. 63. I advised the parties that failure to comply would

14 result in dismissal of those claims with prejudice. Id.

15         RLP and Canyon Crest thereafter filed a notice of settlement as to the claims between

16 them. ECF No. 64. Because RLP did not file a proposed joint pretrial order or a notice of

17 settlement regarding its claims against Alessi, I dismiss those claims with prejudice. And

18 because it now appears that the remaining claims are resolved through settlement, I grant

19 plaintiff Bank of America, N.A.’s motion for entry of final judgment on its declaratory relief

20 claim and RLP’s counterclaims for quiet title, injunctive relief, slander of title, and unjust

21 enrichment.

22         I THEREFORE ORDER that RLP-Pebble Creek Bluff, LLC’s cross claims against Alessi

23 & Koenig, LLC are DISMISSED with prejudice.
          Case 2:16-cv-00488-APG-DJA Document 65 Filed 12/01/20 Page 2 of 2




 1         I FURTHER ORDER that plaintiff Bank of America, N.A.’s motion for entry of final

 2 judgment under Federal Rule of Civil Procedure 54(b) (ECF No. 62) is GRANTED because

 3 there is no just reason for delay, given the resolution of all other claims between all other parties

 4 in the case. The summary judgment order (ECF No. 60) and related judgment (ECF No. 61) are

 5 now final under Federal Rule of Civil Procedure 54(b) for the claims and counterclaims between

 6 plaintiff Bank of America, N.A. and defendant/counterclaimant RLP-Pebble Creek Bluff, LLC.

 7         I FURTHER ORDER RLP and Canyon Crest to file a stipulation to dismiss their

 8 remaining claims or a joint status report by March 1, 2021.

 9         DATED this 1st day of December, 2020.

10

11
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
